United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, DOCKWEILER
STATION, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-714
Issued: October 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 25, 2011 appellant filed a timely appeal from the January 11, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which found him at fault
in the creation of an overpayment of compensation. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant was at fault in an $811.47 overpayment that
occurred from May 1 to September 25, 2010; and (2) whether OWCP properly set the rate of
recovery.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 6, 1973 appellant, a 38-year-old letter carrier, sustained an injury in the
performance of duty while carrying heavy boxes. As he put one down, his back went out.
OWCP accepted his clam for a degenerative fifth lumbar disc and resolving right sciatic
radiculitis involving the S1 nerve root.2
On October 7, 1978 appellant sustained another injury in the performance of duty when
he stepped off a curb and twisted his ankle. OWCP accepted his claim for a permanent
aggravation of lumbar degenerative disc disease. Appellant received compensation for
temporary total disability at the augmented rate for dependents.
On September 22, 2009 appellant completed a Form EN1032, a form he had completed
many times in the past. In Part C, the section on dependents, the form explains how having a
wife living with him entitled him to greater compensation:
“A claimant who has no eligible dependents is paid compensation at 66 2/3
percent of the applicable pay rate. A claimant who has one or more eligible
dependents is paid compensation at 75 percent of the applicable pay rate. You
must answer the questions below to ensure your compensation is paid at the
correct rate.”
Appellant advised that he was married and that his wife lived with him. He claimed no
other dependents. At the end of the form, he certified: “I understand that I must immediately
report to OWCP … any change in the status of claimed dependents….”
On August 8, 2010 appellant notified OWCP that he had just experienced a great loss:
his wife of 40 years had passed away unexpectedly. OWCP continued to pay and appellant
continued to accept, augmented compensation for dependents through September 25, 2010. It
later received a death certificate confirming that appellant’s wife had passed away on
April 30, 2010.
On October 26, 2010 OWCP made a preliminary determination that appellant received an
$811.47 overpayment from May 1 to September 25, 2010, because he received compensation at
the augmented rate for dependents when he was actually entitled to compensation at the regular
rate. It notified him that it appeared that he was at fault in creating the overpayment because he
accepted a payment that he knew or should have known was incorrect. OWCP gave appellant 30
days to contest the preliminary finding and to submit an overpayment recovery questionnaire to
help determine the issues of waiver and, if necessary, a fair repayment method.
In a decision dated January 11, 2011, OWCP finalized its preliminary determination that
appellant was at fault in the creation of the $811.47 overpayment because he accepted a payment
that he knew or reasonably should have known was incorrect. As it received no response to its
preliminary finding, OWCP considered that he was receiving $2,282.70 in continuing

2

OWCP File No. xxxxxx902.

2

compensation every 28 days and determined that the debt should be recovered at the rate of
$75.00 from future payments.
On appeal, appellant argues that he is 76 years old and suffers from a form of amnesia:
“I do not remember well.” He explained that he went into shock when his wife died and had no
one to remind him to notify OWCP. Appellant did not realize four months had passed since her
death when he notified OWCP, but he did notify OWCP and “was not trying to pull a fast one on
OWCP.” He added that the overpayment occurred through no fault of his own. Appellant
requested waiver, as repayment would create a hardship. He stated that he did not respond to the
preliminary determination because he was not aware that charges were being made against him.
LEGAL PRECEDENT -- ISSUE 1
FECA pays compensation for the disability of an employee resulting from personal injury
sustained while in the performance of duty.3 A disabled employee with one or more dependents
is entitled to have his basic compensation augmented from two-thirds to three-fourths of his
monthly pay.4 A dependent” means a wife if: (a) she is a member of the same household as the
employee; (b) she is receiving regular contributions from the employee for her support; or (c) the
employee has been ordered by a court to contribute to her support.5
When an overpayment of compensation has been made because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.6 OWCP may consider waiving an
overpayment only if the individual to whom it was made was not at fault in accepting or creating
the overpayment. Each recipient of compensation benefits is responsible for taking all
reasonable measures to ensure that payments received from OWCP are proper. The recipient
must show good faith and exercise a high degree of care in reporting events which may affect
entitlement to or the amount of benefits. A recipient who has done any of the following will be
found to be at fault with respect to creating an overpayment: (1) Made an incorrect statement as
to a material fact which he knew or should have known to be incorrect; (2) Failed to provide
information which he knew or should have known to be material; or (3) Accepted a payment
which he knew or should have known to be incorrect.7
Whether or not OWCP determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances. The degree of care expected may

3

5 U.S.C. § 8102(a).

4

Id. at § 8110(b).

5

Id. at § 8110(a)(1).

6

Id. at § 8129(a).

7

20 C.F.R. § 10.433(a).

3

vary with the complexity of those circumstances and the individual’s capacity to realize that he is
being overpaid.8
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by OWCP. This information is needed to
determine whether the individual is entitled to waiver. This information will also be used to
determine the repayment schedule, if necessary. Failure to submit the requested information
within 30 days of the request shall result in denial of waiver.9
ANALYSIS -- ISSUE 1
Appellant does not contest the fact or the amount of the overpayment, which are well
established. Prior to April 30, 2010, he was receiving augmented compensation because his wife
was an eligible dependent. After appellant’s wife passed away and he was no longer entitled to
the augmented compensation, he continued to receive compensation at the augmented rate. The
Board finds that this created an overpayment. In its October 26, 2010 preliminary determination,
OWCP explained its calculation of the amount of the overpayment, which was the compensation
appellant actually received minus the compensation he should have received.10 The Board will
therefore affirm OWCP’s January 11, 2011 decision on the issues of fact and amount of
overpayment.
On the issue of fault, appellant knew or should have known that he was receiving
augmented compensation because of his wife. He completed numerous forms that explained
how a claimant with an eligible dependent is paid compensation at 75 percent of the applicable
pay rate, while a claimant with no eligible dependent is paid at 66⅔ percent. As appellant
certified on each of these forms, he understood that he had to report to OWCP any change in the
status of his claimed dependents and had to report that change immediately. He most recently
certified his understanding of this matter on September 22, 2009. The Board finds that appellant
knew or should have known that having an eligible dependent such as his wife determined the
amount of compensation to which he was entitled.
No one expects a person to report the sudden passing of his wife immediately, in the
strict sense of the word. The incorrect payments appellant received continued for months. He
should have known what was being deposited into his checking account and he should have
known that it was too much. The amount of appellant’s periodic compensation checks did not
decrease automatically after April 30, 2010. A reasonable person should have realized that the
compensation being deposited into his checking account on a regular basis was incorrect.

8

Id. at § 10.433(b).

9

Id. at § 10.438.

10

The Board will correct one sentence in OWCP’s preliminary determination. After explaining that appellant
actually received a net payment of $12,877.17 for the period and should have received only $12,065.70, OWCP
stated: “The difference between the net amounts of $12,627.57 and $12,065.70 is $811.47.” OWCP meant the
difference between $12,877.17 and $12,065.70.

4

Appellant nonetheless accepted these incorrect payments for a period of nearly five
months. The Board therefore finds that OWCP had sufficient grounds to find that he accepted a
payment which he should have known was incorrect. The Board will affirm OWCP’s
January 11, 2011 decision on the issue of fault.11
Appellant argues on appeal that he should not be found at fault for several reasons: he is
76 years old, he suffers from a form of amnesia, he does not remember well, he went into shock
when his wife passed and he had no one to remind him to notify OWCP. The Board cannot
consider these arguments for the first time on appeal.
Appellant also argues that he was not trying “to pull a fast one on OWCP.” To be clear,
OWCP did not accuse him of trying to pull a fast one. OWCP did not make charges against him
or accuse him of doing anything untoward. A finding on “fault” is a mechanism that tells OWCP
whether it needs to consider waiver of the overpayment or whether it must, instead, recover the
debt from the overpaid individual. It is how OWCP decides whether the overpaid individual
should be responsible for paying back the money that does not belong to him. It is much more a
matter of administrative procedure than it is any kind of judgment on the individual’s character.
It should be pointed out that OWCP shares some responsibility in this matter because it made an
additional incorrect payment after receiving notice from appellant. The fact that OWCP may
have erred in making the overpayment, however, does not by itself relieve the individual who
received the overpayment from liability for repayment if the individual was also responsible in
some way.12
Even if appellant was found to be without fault in the creation of this overpayment, he
would still be responsible for repaying the debt. OWCP asked him to submit an overpayment
recovery questionnaire to help determine the issues of waiver and, if necessary, a fair repayment
method. Appellant did not respond. Regulations provide that if an overpaid individual fails to
submit the requested information about income, expenses and assets within 30 days of the
request, waiver shall be denied. Appellant would find himself in very much the same position
regardless of the fault finding.13
LEGAL PRECEDENT -- ISSUE 2
Whenever an overpayment has been made to an individual who is entitled to further
payments, proper adjustment shall be made by decreasing subsequent payments of compensation
having due regard to the probable extent of future payments, the rate of compensation, the

11

Even if appellant could be found without fault with respect to the very first direct deposit after his wife’s
passing, he would still be required to repay the overpaid amount. Failure to submit information about income,
expenses and assets within 30 days of OWCP’s request shall result in denial of waiver. See note 9.
12

See id. § 10.435(a).

13

A finding of fault prevents an individual from making further requests for waiver, so when an overpayment is
large enough to require a lengthy period of recovery, a change for the worse in the individual’s financial
circumstances will not relieve his liability for repayment.

5

financial circumstances of the individual and any other relevant factors, so as to minimize any
resulting hardship upon such individual.14
ANALYSIS -- ISSUE 2
Because the evidence supports one of the grounds for “fault,” appellant is not entitled to
consideration of waiver. FECA requires OWCP to recover the debt from his future payments of
compensation. Normally, as noted earlier, OWCP would use the overpayment recovery
questionnaire to determine a fair repayment schedule, but as appellant did not complete and
submit the questionnaire, OWCP had to give due regard to other factors. It well understood the
probable extent of his future compensation payments and it knew that he would continue to
receive $2,282.70 in compensation every 28 days. OWCP determined that recovering the debt at
the rate of $75.00 from each compensation payment -- a reduction of 3.3 percent -- would
minimize the hardship on appellant while still allowing a reasonably prompt recovery of the
debt. As it gave due regard to relevant factors in setting the rate of recovery, the Board will
affirm OWCP’s January 11, 2011 decision on that issue.
CONCLUSION
The Board finds that appellant was at fault in the creation of an $811.47 overpayment that
occurred from May 1 to September 25, 2010 and that OWCP properly set the rate of recovery.

14

Id. § 10.321(a).

6

ORDER
IT IS HEREBY ORDERED THAT the January 11, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 5, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

